         Case 6:18-bk-06821-KSJ            Doc 473      Filed 04/09/21       Page 1 of 2




                                      ORDERED.
 Dated: April 09, 2021




                          UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION
                                 www.flmb.uscourts.gov
In re:

Don Karl Juravin,                )                        Case No. 6:18-bk-06821-KSJ
                                 )                        Jointly Administered with
      Debtor.                    )                        Case No. 6:20-bk-01801-KSJ
                                 )                        Chapter 7
                                 )
                                 )
Don Karl Juravin,                )                        Case No. 6:18-bk-06821-KSJ
                                 )
Must Cure Obesity, Co.           )                        Case No. 6:20-bk-01801-KSJ
                                 )
      Applicable Debtors.        )
_________________________________ )

           AMENDED 1 ORDER GRANTING MOTION FOR
      EXTENSION OF DEADLINE FOR COMPLIANCE WITH THE
    COURT’S MARCH 9, 2021 ORDER AND OVERRULING OBJECTION

         This case came before the Court to consider the Debtor’s Emergency Motion

To Extend Deadline For Compliance With Order Granting Trustee’s Motion to

Compel Debtor to Comply With the March 9, 2021 Order And For Sanctions (the


1
  This Order amends the order entered on April 8, 2021 (Doc. No. 470) to reflect the Court’s entire ruling on
the Debtor’s Emergency Motion for Extension (Doc. No. 468) and the United States Trustee’s Objection to
the Debtor’s Emergency Motion for Extension (Doc No. 469).
       Case 6:18-bk-06821-KSJ       Doc 473    Filed 04/09/21   Page 2 of 2




“Motion”) (Doc. No. 468), and the Objection filed by Dennis D. Kennedy, the

Chapter 7 Trustee, to the Motion (the “Objection”) (Doc. No. 469). After reviewing

the pleadings and considering the positions of all interested parties, it is

       ORDERED:

       1.     The Motion (Doc. No. 468) is GRANTED.

       2.     Debtor, Don Karl Juravin, has an extension until April 19, 2021 to

produce the items in compliance with the Order Granting Trustee’s Motion to

Compel and For Sanctions (Doc. No. 449). Don Karl Juravin will be held in CIVIL

CONTEMPT of this Court if he fails to timely produce these items. No further

extensions will be granted.

       3.     The hearing to assess compliance, originally scheduled for April 21,

2021 at 3:00 PM, is rescheduled for April 28, 2021 at 11:00 AM.

       4.     The Objection (Doc. No. 469) is OVERRULED.

                                           ###

Attorney Aldo Bartolone is directed to serve a copy of this order on interested non-
CM/ECF users and file a proof of service within three (3) days of entry of this order.
